             Case 5:14-cv-00650-F Document 495 Filed 01/12/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

    HETRONIC INTERNATIONAL,                     )
    INC.,                                       )
                                                )
                        Plaintiff,              )
                                                )
    -vs-                                        )      Case No. CIV-14-650-F
                                                )
    HETRONIC GERMANY, GmbH,                     )
    HYDRONIC STEUERSYSTEME                      )
    GmbH, ABI HOLDING GmbH,                     )
    ABITRON GERMANY GmbH,                       )
    ABITRON AUSTRIA GmbH, and                   )
    ALBERT FUCHS,                               )
                                                )
                        Defendants.             )


                                          ORDER

           This matter comes before the court upon Defendants’ Motion to Review Clerk
of Court’s Bill of Costs (doc. no. 493), filed December 3, 2020.                    Upon due
consideration of the parties’ submissions, the court finds that defendants’ motion
should be denied.
                                               I.
           Defendants object to the copying costs awarded by the clerk in the amount of
$34,861.46.1
           Plaintiff requested $113,342.42 for copying costs. In its papers, plaintiff
asserted that the “vast majority” of copying costs were associated with copies of trial


1
 The clerk awarded the sum of $72,723.18 for “[f]ees for exemplification and the costs of making
copies of any materials where the copies are necessarily obtained for use in the case.” Doc. no.
492, p. 1. Of that total, $37,861.72 was for fees for exemplification. The remainder was for
copying costs.
         Case 5:14-cv-00650-F Document 495 Filed 01/12/21 Page 2 of 5




exhibits. Doc. no. 467, p. 7 and ex. 2 to doc. no. 467, ¶ 18. Indeed, the court had
ordered at the pretrial conference “Exhibit notebooks – record copy for witness
stand.” Doc. no. 383, p. 2. Plaintiff asserted that the other copying costs were for
“trial notebooks, witness prep materials, jury instructions and other papers related to
trial-all needed for trial.” Doc. no. 467, p. 7 and ex. 2 to doc. no. 467, ¶ 18.
      Defendants objected to the copying costs, arguing plaintiff’s request for
“witness prep materials” and “other papers related to trial” was vague and those cost
categories were not contemplated by 28 U.S.C. § 1920(4). Additionally, defendants
argued that plaintiff failed to meet its burden to recover any copying costs because
the invoice submitted in support of the copying costs request did not distinguish
between the recoverable costs (trial exhibits) and unrecoverable costs (witness prep
materials and other papers related to trial).
      In reaching her decision to award copying costs, the clerk stated:
             Rather than disallow plaintiff’s copying costs in their
             entirety, the undersigned has calculated all of plaintiff’s
             copying costs at the rate for black-and-white prints
             ($.15/page). This reduction adequately accounts for
             plaintiff’s failure to delineate the actual number of trial
             exhibits versus other copies and its failure to justify
             making color copies. The undersigned also disallows the
             costs of exhibit tabs and three-ring binders; these are not
             copying costs within the meaning of the statute. As
             defendants did not object to the costs incurred for creating
             the joint timeline, the $37,861.72 sought for this
             demonstrative exhibit—including the graphic design
             fees—is allowed . . . The total allowed costs for copying
             and exemplification is therefore $72,723.18.

Doc. no. 492, p. 4.
      In their objection, defendants argue that the clerk’s “admittedly creative
solution” of allowing the cost of black and white copies rather than color copies
“does not solve the problem that the requested costs are unrecoverable by statute.


                                           2
           Case 5:14-cv-00650-F Document 495 Filed 01/12/21 Page 3 of 5




Whether ‘witness prep materials’ are in black and white or in color, they are not
recoverable under 28 U.S.C. § 1920(4).” Doc. no. 493, pp. 1 and 2. Defendants
contend that plaintiff does not carry its burden to recover any copying costs by
submitting an invoice, which does not identify whether the copying was for
“exhibits, witness ‘prep material,’ or ‘other papers related to trial.’” Id. at p. 2. Thus,
defendants request the court to disallow all copying costs in their entirety.
       As to the copying costs taxed, $34,861,46, the court concludes that those costs
are recoverable. The costs of making copies are recoverable “where the copies are
necessarily obtained for use in the case.” 28 U.S.C. § 1920(4). “[T]he burden of
justifying copy costs is not ‘a high one’” and “[a]ll a prevailing party must do to
recoup copy costs is to demonstrate to the district court that, under the particular
circumstances, the copies were ‘reasonably necessary for use in the case.’” In re
Williams Sec. Litig. WCG Subclass, 558 F.3d 1144, 1149 (10th Cir. 2009). “[A]
description of each copy, replete with an explication of its use, is not necessarily
required to satisfy [the prevailing party’s] burden.” Id. The court concludes that
plaintiff, in its papers, has sufficiently demonstrated the copies made were
reasonably necessary for use in the case. Indeed, the invoice submitted by plaintiff
states that the copies were for “Trial notebooks and during trial prints.” Ex. 5 to doc.
no. 467, p. 2. The court is satisfied that the assessment of costs for all copies made,
at the rate of black and white prints -- $0.15 per page,2 was proper.
                                                 II.
       Next, defendants object to the transcript costs awarded by the clerk in the
amount of $124,715.70.
       Defendants represent that of 57 depositions taken in the case, only 16
depositions were used at trial. Defendants posit that plaintiff failed to explain how


2
 Plaintiff has not objected to the clerk’s assessment of copying costs at the rate for black and white
prints.
                                                  3
         Case 5:14-cv-00650-F Document 495 Filed 01/12/21 Page 4 of 5




the remaining 41 transcripts were “used (at trial or otherwise.)” Doc. no. 493, p. 3
According to defendants, plaintiff must show some necessary use of each transcript
to recover its cost. Defendants argue that “[t]o the extent costs are awarded for
transcripts pursuant to 28 U.S.C. § 1920(2), the costs should be limited to the 16
transcripts and video used at trial, plus the costs of the interpreter for the 8 foreign
witnesses who testified at trial by deposition.” Doc. no. 493, pp. 3 and 4.
      In response, plaintiff asserts that defendant misrepresents the facts. While 16
witnesses were called to testify at trial via deposition, plaintiff states that those
witnesses accounted for 35 depositions for which recovery of its costs are sought.
Plaintiff states there were more transcripts, than witnesses, because some of the
witnesses used translators and were deposed for more than one day or testified both
in their personal capacity and as corporate representatives. Plaintiff contends that
defendants, in their motion, effectively concede the costs for those 35 transcripts
were necessarily obtained, as they were used for trial. Plaintiff states that as to the
other 11 deposition transcripts for which it seeks recovery of costs, 7 of those
deposition transcripts were for 5 witnesses called live at trial and the remaining 4
deposition transcripts were for 4 of its employees, who were deposed by defendants
and listed on their witness list in the Final (Amended) Pretrial Report (doc. no. 396).
      Under section 1920, costs are recoverable for “[f]ees for printed or
electronically recorded transcripts necessarily obtained for use in the case.” 28
U.S.C. § 1920(2). “There is no requirement that a deposition . . . actually be used,
rather it must be necessarily obtained for use in the case. In re Williams Securities
Litigation WCG Subclass, Case No. 02-CV-72-SPF-FHM, 2007 WL 9718860, at *4
(N.D. Okla. Dec. 6, 2007). In addition, “[a]s long as the taking of the deposition
appeared to be reasonably necessary at the time it was taken, barring other
appropriate reasons for denial, the taxing of such costs should be approved.” Id.
(quoting Allison v. Bank One-Denver, 289 F.3d 1223, 1249 (10th Cir. 2002)).

                                           4
            Case 5:14-cv-00650-F Document 495 Filed 01/12/21 Page 5 of 5




        Upon review, the court concludes that plaintiff sufficiently demonstrated the
subject depositions were necessarily obtained for use in this case. Assessment of
transcript costs in the amount of $124,715.70 was appropriate.
                                          III.
        Lastly, defendants object to the “Other costs” awarded by the clerk in the
amount of $43,477.25.        These “Other costs” defendants state are for “trial
technology.” Defendants argue that these costs are not recoverable because they are
not identified as recoverable in 28 U.S.C. § 1920.
        Plaintiff responds that defendants mischaracterize the costs the clerk allowed.
Plaintiff states the clerk taxed “costs incurred for preparing video depositions for use
at trial [].” Doc. no. 494, p. 7 (quoting doc. no. 492, p. 4). These costs, plaintiff
posits, are taxable.
        The court concurs that the costs incurred to edit the video depositions for use
at trial are taxable. See, Nelson v. Sprint/United Management Co., Civil Action No.
05-2350-KHV, 2007 WL 1651958, at *2 (D. Kan. 2007); see also, Karsian v. Inter-
Regional Financial Group, Inc., 13 F.Supp.2d 1085, 1093 (D. Colo. 1998).            The
court finds the clerk’s assessment of the costs, totaling $43,477.25, was proper.
                                          IV.
        Accordingly, Defendants’ Motion to Review Clerk of Court’s Bill of Costs
(doc. no. 493), filed December 3, 2020, is DENIED.
        DATED this 12th day of January, 2021.




14-0650p108.docx




                                           5
